                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION at COVINGTON

                                           )
UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )                   Case No.
                                           )            2:01-cr-083-JMH-EBA-2
v.                                         )
                                           )              MEMORANDUM OPINION
ROBERT KOCH.                               )                   AND ORDER
                                           )
      Defendant.                           )
                                           )

                               ***
      Federal prisoner, Robert Koch (“Koch”), proceeding pro se,

has filed a motion styled “Motion for First Step Act’s Amendment

of 2582(c)(1)(A)(i) for ‘extraordinary and compelling reasons’...”

[DE   156].      His    request     for        a    reduction    in   sentence     for

“extraordinary and compelling reasons” will be denied because

there is no indication that he has exhausted his administrative

remedies.     Additionally,    he    cannot          assert     his   alleged    Sixth

Amendment claim without authorization from the United States Court

of Appeals for the Sixth Circuit.                  Therefore, the portion of his

motion construed as a successive § 2255 motion, will be transferred

to the Sixth Circuit in accordance with 28 U.S.C. § 2244, for a

determination as to whether Koch should be allowed to pursue a

second or successive motion for relief under § 2255.                   See 28 U.S.C.

2255(h).




                                          1

                        I.     Procedural Background

      On May 14, 2002, Koch was found guilty of five counts of a

superseding       criminal    indictment,        including          marijuana-related

offenses as well as weapons offenses.                        [DE 59].        Davis was

sentenced    on    October    3,    2002.      [DE   77].      That     sentence    was

ultimately vacated and remanded for re-sentencing.                     [DE 93-94].

      On September 20, 2005, the Court re-sentenced Koch, [DE 102],

and subsequently sentencing Koch to sixty (60)                      months on Counts

1, 3, 4, and 6 to be served concurrently with each other, and a

term of one hundred eighty eight (188) months on Count 2, to be

served consecutively to the terms imposed on Counts 1, 3, 4, and

6 for a total term of imprisonment of two hundred forty-eight (248)

months.     [DE 103].        Koch has now moved for a reduction of his

sentence.    [DE 156].

                                   II.   Analysis

A.   Koch’s Request for Reduction For “Compelling and
      Extraordinary Reasons” Under 18 U.S.C. § 3582(c).

      Koch requests the Court to reduce his term of imprisonment

for   “extraordinary     and    compelling”          under    the    First   Step   Act

amendments to 18 U.S.C. § 3582(c).                    [DE 156].        Even if Koch

demonstrated an “extraordinary and compelling” reason to reduce

his term of imprisonment under 18 U.S.C. § 3582(c)(1)(A)(i), Koch

failed to exhaust his administrative remedies as required by the




                                          2

statute.    As such, his request for a reduction is premature and

must be denied.

     On December 21, 2018, the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, was signed into law. Among other reforms,

the First Step Act of 2018 expands the criteria for compassionate

release and gives defendants the opportunity to appeal the Bureau

of Prisons' denial of compassionate release. Pub. L. No. 115-391,

§ 603(b).

     To request a reduction in his or her term of imprisonment for

“compelling and extraordinary reason,” a defendant must comply

with the requirements set forth in 18 U.S.C. § 3582(c). The

language of 18 U.S.C. § 3582(c)(1)(A)(i) specifically provides:

            (c) Modification of an imposed term of
            imprisonment. The Court may not modify a term
            of imprisonment once it has been imposed
            except that—

                  (1)in any case—

                       (A) the court, upon motion of the
                       Director of the Bureau of Prisons,
                       or upon motion of the defendant
                       after the defendant has fully
                       exhausted all administrative rights
                       to appeal a failure of the Bureau of
                       Prisons to bring a motion on the
                       defendant's behalf or the lapse of
                       30 days from the receipt of such a
                       request by the warden of the
                       defendant's facility, whichever is
                       earlier, may reduce the term of
                       imprisonment (and may impose a term
                       of probation or supervised release
                       with or without conditions that does
                       not exceed the unserved portion of

                                    3

                     the original term of imprisonment),
                     after considering the factors set
                     forth in section 3553(a) to the
                     extent that they are applicable, if
                     it finds that—

                          (i) Extraordinary         and
                          compelling   reasons   warrant
                          such a reduction.


      While the First Step Act of 2018 expanded the criteria for

compassionate release and gives defendants the opportunity to

appeal the Bureau of Prisons' denial of compassionate release, but

did not alter the requirement that prisoners must first exhaust

administrative remedies before seeking judicial relief. Id.; see

also, Pub. L. No. 115-391, § 603(b).

      The present motion, [DE 156], is not brought by the Director

of the Bureau of Prisons and it does not appear that Koch has

exhausted his administrative remedies. See Engle v. United States,

26 F. App'x 394, 397 (6th Cir. 2001).     Accordingly, his request

for reduction to his term of imprisonment must be denied.

B.   Koch’s Sixth Amendment Claim

      Koch next claims the Court sentenced him in violation of his

rights under the Sixth Amendment of the United States Constitution.

[DE 156 at 3, PageID #223]. Among other things, Koch claims “at

sentencing the judge used his discretion by sentencing fact finders

not found by the jury which violated Koch 6th Amendment right to a

jury and now is illegal... .”   [Id.].   He further argues that his


                                 4

sentence was illegally enhanced.                 [Id. at 3-4, PageID# 155-156].

While Koch’s argument is unclear, it is clear that Koch seeks to

collaterally attack his sentence.                    However, this claim must be

asserted in a § 2255 petition.

     The language of 28 U.S.C. 2244(b)(3)(A) provides: “[b]efore

a second or successive application permitted by this section is

filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district

court to consider the application.” Because Koch’s motion, [DE

156], is construed, in part, as a second or successive motion

seeking    relief       under   28    U.S.C.     §   2255,   it   must    be    properly

certified by a panel of the United States Court of Appeals for the

Sixth Circuit before it can be considered by this Court.                          See 28

U.S.C. § 2255(h).         As a result, Koch’s claim is transferred to the

United States Court of Appeals for the Sixth Circuit.

                                  III.    Conclusion

     For the reasons outlined above, it is hereby ORDERED as

follows:

     1)    To the extent that Defendant Koch’s motion, [DE 156] is

construed    as     a    motion      requesting      reduction    of     sentence       for

“extraordinary          and   compelling        reasons,”    under       18    U.S.C.     §

3582(c)(1)(A)(i), the motion is DENIED; and

     2)    With respect to the defendant's Sixth Amendment claim,

the Clerk of the Court is DIRECTED to transfer the matter to the

                                           5

United   States   Court   of   Appeals   for   the   Sixth   Circuit   as   a

successive petition seeking relief under 28 U.S.C. § 2255.

     This the 14th day of August, 2019.






                                    6

